IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-70,672-01 & WR-70,672-02


EX PARTE DEWAYNE LESLEY SHERMAN, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NO. 29,231F-85 IN THE 85TH DISTRICT COURT
FROM BRAZOS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was
convicted of aggravated sexual assault, sentenced to twenty-two years' imprisonment, and indecency
with a child, sentenced to twenty years' imprisonment. 
	Applicant alleges ineffective assistance of counsel and involuntary plea.  The trial court
recommended granting relief on the basis of an involuntary plea.  In order to obtain relief on a claim
of an involuntary plea, an Applicant must allege and show that he would not have pleaded guilty had
he been given the correct information.  Brown v. State, 943 S.W.2d 35, 36, 42 (Tex. Crim. App.
1997).  Applicant does not allege or show that he would not have pleaded guilty had the trial court
correctly named the offense in this case.
	Based on this Court's independent review of the entire record, we deny relief.

Filed: October 8, 2008
Do not publish